UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 9, 2012 PIONEER SOUTHWEST ENERGY PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware 001-34032 26-0388421 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5205 N. O'Connor Blvd., Suite 200, Irving, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972) 444-9001 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. The following table presents Pioneer Southwest Energy Partners L.P.’s open commodity derivative positions as of January 4, 2012: Twelve Months Ending December 31, Average Daily Oil Production Associated with Derivatives (Bbls): Swap Contracts: Volume - NYMEX price $ 79.32 $ 81.02 $ - Collar Contracts with Short Puts: Volume NYMEX price: Ceiling $ 103.50 $ 111.50 $ 124.75 Floor $ 80.00 $ 83.00 $ 90.00 Short Put $ 65.00 $ 68.00 $ 72.50 Percent of total oil production (a) ~80% ~75% ~70% Average Daily NGL Production Associated with Derivatives (Bbls): Swap Contracts: Volume - - Blended index price (b) $ 35.03 $ - $ - Percent of total NGL production (a) ~45% N/A N/A Average Daily Gas Production Associated with Derivatives (MMBtu): Swap Contracts: Volume - NYMEX price (c) $ 6.43 $ 6.89 $ - Percent of total gas production (a) ~80% ~30% N/A Percent of total production (a) ~70% ~60% ~45% Basis Swap Contracts: Permian Basin Index Swaps volume (d) - Price differential $ (0.30) $ (0.31) - (a) Represents an estimated percentage of forecasted production, which may differ from the percentage of actual production. (b) Represents blended Mont Belvieu index prices per Bbl. (c) Represents the NYMEX Henry Hub index price or approximate NYMEX Henry Hub index price based on historical differentials to the index price on the derivative trade date. (d) Represent swaps that fix the basis differentials between the index price at which the Partnership sells its gas and NYMEX Henry Hub index price used in gas swap contracts. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PIONEER SOUTHWEST ENERGY PARTNERS L.P. By: Pioneer Natural Resources GP LLC, its general partner By: /s/ Frank W. Hall Frank W. Hall, Vice President and Chief Accounting Officer Dated: January 9, 2012
